                          Case 2:21-cv-05712-CAS-KK Document 1 Filed 07/14/21 Page 1 of 6 Page ID #:1




                              1 Douglas E. Dexter (State Bar No. 115868)
                                ddexter@fbm.com
                              2 Rebecca H. Stephens (State Bar No. 299234)
                                rstephens@fbm.com
                              3 Kevin L. Jones (State Bar No. 324068)
                                kjones@fbm.com
                              4 Farella Braun + Martel LLPth
                                235 Montgomery Street, 17 Floor
                              5 San Francisco, California 94104
                                Telephone: (415) 954-4400
                              6 Facsimile: (415) 954-4480
                              7 Attorneys for PRIME NOW LLC, a
                                Delaware limited liability company;
                              8 AMAZON.COM LLC, a Delaware
                                Limited Liability Company
                              9
                           10                                  UNITED STATES DISTRICT COURT
                           11                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                           12
                           13 MAU TRAN, an individual,                         Case No. 2:21-cv-5712
                           14                     Plaintiff,                   DEFENDANTS PRIME NOW LLC
                                                                               AND AMAZON.COM LLC’S
                           15              vs.                                 NOTICE OF REMOVAL OF CIVIL
                                                                               ACTION UNDER 28 U.S.C. §1441(b)
                           16 PRIME NOW LLC, a Delaware limited
                              liability company; AMAZON.COM
                           17 LLC, a Delaware Limited Liability
                              Company, and DOES 1-50 inclusive,
                           18
                                           Defendants.
                           19
                           20
                           21             TO THE CLERK OF THE ABOVE-ENTITLED COURT AND PLAINTIFF
                           22 MAU TRAN:
                           23             PLEASE TAKE NOTICE that Defendants PRIME NOW LLC (“Prime
                           24 Now”) and AMAZON.COM LLC (“Amazon” and collectively “Defendants”),
                           25 pursuant to 28 U.S.C. § 1441, hereby remove the above-entitled action to this Court
                           26 from the Superior Court of the State of California in and for the County of Los
                           27 Angeles.
                           28
   Farella Braun + Martel LLP       DEFENDANTS PRIME NOW LLC AND                                        40585\14220057.3
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    AMAZON.COM LLC’S NOTICE OF REMOVAL
         (415) 954-4400
                                    OF CIVIL ACTION UNDER 28 U.S.C. §1441(b)
                          Case 2:21-cv-05712-CAS-KK Document 1 Filed 07/14/21 Page 2 of 6 Page ID #:2




                              1 I.        FACTUAL AND PROCEDURAL BACKGROUND
                              2           On May 28, 2021, Plaintiff MAU TRAN (“Plaintiff”) filed a civil complaint
                              3 in the Superior Court of the State of California, County of Los Angeles, entitled
                              4 Mau Tran v. Prime Now LLC, et al., Case No. 21 DCV CI 0777. A true and correct
                              5 copy of the Complaint, together with its Civil Case Cover Sheet, is attached at
                              6 Exhibit A (hereinafter the “Complaint”).
                              7           In his Complaint, Plaintiff alleges eight causes of action against Amazon.com
                              8 LLC and Prime Now LLC: (1) Violation of Bus. & Prof. § 17200; (2) Unlawful
                              9 Retaliation; (3) Wrongful Termination in Violation of Public Policy; (4) Race
                           10 Harassment (FEHA); (5) Age Harassment (FEHA); (6) Race Discrimination
                           11 (FEHA); (7) Age Discrimination (FEHA); (8) Retaliation (FEHA). See Exh. A at 1–
                           12 2. Plaintiff seeks general damages, special damages, compensatory damages,
                           13 punitive damages, attorneys’ fees, statutory and civil penalties, prejudgment interest,
                           14 injunctive relief, and costs of suit. See Exh. A at 17.
                           15             On June 14, 2020, Defendants were served with Plaintiff’s Complaint. On
                           16 July 14, 2021, Defendants answered Plaintiff’s Complaint in state court. See Exhibit
                           17 B (Prime Now LLC and Amazon.com LLC’s Answer to Plaintiff Mau Tran’s
                           18 Unverified Complaint).
                           19 II.         THE NOTICE OF REMOVAL IS TIMELY
                           20             This Notice of Removal has been timely filed within thirty (30) days after
                           21 “service on that defendant of the initial pleading.” See 28 U.S. §1446(b)(2)(B).
                           22 III.        THIS COURT HAS DIVERSITY JURISDICTION
                           23             This case is removable because this Court has original jurisdiction based on
                           24 the parties’ diversity of citizenship. See 28 U.S.C. § 1332(a) (“The district courts
                           25 shall have original jurisdiction of all civil actions where the matter in controversy
                           26 exceeds the sum or value of $75,000 . . . and is between . . . citizens of different
                           27 States[.]”). First, Plaintiff and Amazon are citizens of different states. Plaintiff’s
                           28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    DEFENDANTS' NOTICE OF REMOVAL OF CIVIL   2                                40585\14220057.3
                                    ACTION UNDER 28 U.S.C. §1441(b)
                          Case 2:21-cv-05712-CAS-KK Document 1 Filed 07/14/21 Page 3 of 6 Page ID #:3




                              1 Complaint alleges that he resides in the state of California and has lived in
                              2 California at all relevant times. See Exh. A at ¶ 2.
                              3           Neither Prime Now LLC nor Amazon.com LLC are citizens of California.
                              4 For purposes of diversity jurisdiction, “a limited liability corporation is a citizen of
                              5 all of the states of which its owners/members are citizens.” Lindley Contours LLC v.
                              6 AABB Fitness Holdings, Inc., 414 F. App’x 62, 64 (9th Cir. 2011) (citation omitted).
                              7           At all times relevant to this action, Prime Now LLC has been a citizen of
                              8 Washington and Delaware (but not California). Prime Now LLC’s sole member and
                              9 owner is PNF Enterprises, LLC, which is a wholly owned subsidiary of PNF
                           10 Properties LLC. PNF Properties, LLC is a wholly owned subsidiary of PNF US
                           11 LLC, which is a wholly owned subsidiary of Amazon.com Services, Inc., which is a
                           12 wholly owned subsidiary of Amazon.com, Inc. None of these entities are
                           13 incorporated under the laws of the State of California, nor do any of them have a
                           14 principal place of business in California.1
                           15             At all times relevant to this action, Amazon.com LLC has been a citizen of
                           16 Washington and Delaware (but not California). Amazon.com LLC was a Delaware
                           17 limited liability company, but merged into Amazon Fulfillment Services, Inc. on
                           18 January 1, 2018. Amazon Fulfillment Services, Inc. later changed its name to
                           19 Amazon.com Services, Inc. Amazon.com Services, Inc. converted to Amazon.com
                           20 Services LLC on December 31, 2019. The sole member of Amazon.com Services
                           21 LLC is Amazon.com Sales, Inc., which is a Delaware corporation with its principal
                           22 place of business in Washington. Thus, diversity of citizenship exists.
                           23             In addition, the amount in controversy exceeds $75,000. Though Amazon
                           24 denies that Plaintiff is entitled to any damages, Plaintiff seeks general damages,
                           25
                           26       1
                                Amazon.com Services, Inc. and Amazon.com, Inc. are both corporations
                           27 incorporated in the State of Delaware with their principal place of business in
                           28 Seattle, Washington.
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    DEFENDANTS' NOTICE OF REMOVAL OF CIVIL   3                                  40585\14220057.3
                                    ACTION UNDER 28 U.S.C. §1441(b)
                          Case 2:21-cv-05712-CAS-KK Document 1 Filed 07/14/21 Page 4 of 6 Page ID #:4




                              1 special damages, punitive damages, attorney’s fees, and more. See Exh. A at 17.
                              2 California federal courts have routinely found that the amount-in-controversy
                              3 requirement is satisfied in cases with similar claims. See, e.g., Rodriguez v. Home
                              4 Depot, U.S.A., Inc., No. 16-CV-01945-JCS, 2016 WL 3902838, at *1 (N.D. Cal.
                              5 July 19, 2016) (amount-in-controversy requirement satisfied in wrongful
                              6 termination case seeking lost wages, equitable relief, restitution, emotional distress
                              7 damages, punitive damages, and attorneys’ fees and costs); Castanon v. Int’l Paper
                              8 Co., No. 2:15-CV-08362-ODW (JC), 2016 WL 589853, at *1–2 (C.D. Cal. Feb. 11,
                              9 2016) (amount-in-controversy requirement satisfied in disability discrimination case
                           10 seeking lost earnings, emotional distress and punitive damages, and attorneys’ fees);
                           11 Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1032, 1035 (N.D. Cal. 2002)
                           12 (amount-in-controversy requirement satisfied in employment discrimination case
                           13 seeking compensatory damages, punitive damages, emotional distress damages,
                           14 injunctive relief, and attorneys’ fees). Thus, removal is proper based on this Court’s
                           15 diversity jurisdiction.
                           16 IV.         VENUE IS PROPER IN THIS COURT
                           17             Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of
                           18 which the district courts of the United States have original jurisdiction, may be
                           19 removed by the defendant or the defendants, to the district court of the United States
                           20 for the district and division embracing the place where such action is pending.” This
                           21 Court embraces the Superior Court of the State of California for the County of Los
                           22 Angeles, which is where Plaintiff’s Complaint was originally filed. Accordingly,
                           23 this Court is the appropriate court to which to remove this action.
                           24 / / /
                           25 / / /
                           26 / / /
                           27 / / /
                           28 / / /
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    DEFENDANTS' NOTICE OF REMOVAL OF CIVIL   4                                 40585\14220057.3
                                    ACTION UNDER 28 U.S.C. §1441(b)
                          Case 2:21-cv-05712-CAS-KK Document 1 Filed 07/14/21 Page 5 of 6 Page ID #:5




                              1 V.        NOTICE OF REMOVAL
                              2           Amazon will promptly serve this Notice of Removal upon Plaintiff, and will
                              3 also file a copy of this Notice of Removal with the Clerk of the Superior Court of
                              4 the State of California, County of Los Angeles.
                              5
                                    Dated: July 14, 2021               FARELLA BRAUN + MARTEL LLP
                              6
                              7
                                                                       By:        /s/ Rebecca H. Stevens
                              8
                                                                             Rebecca H. Stephens
                              9
                                                                       Attorneys for PRIME NOW LLC, a Delaware
                           10
                                                                       limited liability company; AMAZON.COM
                           11                                          LLC, a Delaware Limited Liability Company
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    DEFENDANTS' NOTICE OF REMOVAL OF CIVIL   5                             40585\14220057.3
                                    ACTION UNDER 28 U.S.C. §1441(b)
                          Case 2:21-cv-05712-CAS-KK Document 1 Filed 07/14/21 Page 6 of 6 Page ID #:6




                               1                                     PROOF OF SERVICE
                               2 STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO

                               3       At the time of service, I was over 18 years of age and not a party to this
                                 action. I am employed in the County of San Francisco, State of California. My
                               4 business address is 235 Montgomery Street, 17th Floor, San Francisco, CA 94104.

                               5        On July 14, 2021, I served true copies of the following document(s) described
                                 as DEFENDANTS PRIME NOW LLC AND AMAZON.COM LLC’S
                               6 NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §1441(b) on
                                 the interested parties in this action as follows:
                               7
                                                                       Douglas H. Hoang
                               8                                K2 EMPLOYMENT LAW LLP
                                                                     11751 Zelzah Avenue
                               9                                   Granada Hills, CA 91344
                                                                   Telephone: 800-590-7674
                            10
                                                               Attorneys for Plaintiff MAU TRAN
                            11
                                             BY MAIL: I enclosed the document(s) in a sealed envelope or package
                            12 addressed to the persons at the addresses listed above and placed the envelope for
                                    collection and mailing, following our ordinary business practices. I am readily
                            13 familiar with the practice of Farella Braun + Martel LLP for collecting and
                                    processing correspondence for mailing. On the same day that correspondence is
                            14 placed for collection and mailing, it is deposited in the ordinary course of business
                                    with the United States Postal Service, in a sealed envelope with postage fully
                            15 prepaid. I am a resident or employed in the county where the mailing occurred. The
                                    envelope was placed in the mail at San Francisco, California.
                            16
                                             Courtesy copy BY E-MAIL OR ELECTRONIC TRANSMISSION: I
                            17 caused a copy of the document(s) to be sent from e-mail address
                                    grenteria@fbm.com to the persons at the e-mail addresses listed below. I did not
                            18 receive, within a reasonable time after the transmission, any electronic message or
                                    other indication that the transmission was unsuccessful.
                            19
                                                                      Samantha Swanson
                            20                                 sswanson@k2employmentlaw.com.
                                                                K2 EMPLOYMENT LAW LLP
                            21                                       11751 Zelzah Avenue
                                                                      Granada Hills, CA 91344
                            22
                                             I declare under penalty of perjury under the laws of the United States of
                            23 America that the foregoing is true and correct and that I am employed in the office
                                    of a member of the bar of this Court at whose direction the service was made.
                            24
                                             Executed on July 14, 2021, at San Francisco, California.
                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    40585\14223439.1
